The Honorable Mike Todd State Senator 333 West Court Street Paragould, Arkansas 72450-4378
Dear Senator Todd:
This is in response to your request for an opinion on three questions pertaining to the authority of a county judge to take a road into the county road system, and the authority of the quorum court to enforce an ordinance establishing standards for the acceptance of new county roads. Specifically, your three questions are as follows:
  1) What authority does the County Judge have to take a road into the county system?
  2) Can the Quorum Court, by ordinance, override the County Judge's statutory authority to take new roads into the county road system?
  3) If the County Judge has the authority to take new roads into the county system, if an ordinance is in place establishing the standards for new county roads, is the County Judge bound by law to follow the ordinance?
Very similar questions were recently addressed in Op. Att'y Gen. 97-181, with reference to a dispute in Greene County. I believe the questions addressed in that Opinion adequately answer the questions you posed above, and I have enclosed a copy of that Opinion for your review.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh